  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MEGAN ROBINSON, an               )
individual,                      )
                                 )
     Plaintiff,                  )
                                 )        CIVIL ACTION NO.
     v.                          )          2:18cv548-MHT
                                 )               (WO)
LUIS FAVELA CRUZ, an             )
individual, and                  )
QUINTANILLA INTERNATIONAL        )
TRANSPORT, LLC, a                )
corporation,                     )
                                 )
     Defendants.                 )

                            OPINION

    Plaintiff     filed   this    lawsuit   on    June    4,   2018,

asserting   negligence    and    wantonness      claims   stemming

from a truck accident.           Plaintiff timely served one

defendant with the complaint, but has not yet served

defendant Luis Favela Cruz, despite three extensions of

time to do so.

    Federal Rule of Civil Procedure 4 sets a time limit

for service of a complaint.          It provides:

    “If a defendant is not served within 90 days
    after the complaint is filed, the court--on
       motion or on its own after notice to the
       plaintiff--must dismiss the action without
       prejudice against that defendant or order that
       service be made within a specified time. But if
       the plaintiff shows good cause for the failure,
       the court must extend the time for service for
       an appropriate period.”

Fed. R. Civ. P. 4 (m).         Because more than 90 days had

passed since the filing of the complaint, and the time

period    granted   in   the    third   extension   of   time   had

passed, the court issued an order to show cause why

plaintiff’s claims against defendant Cruz should not be

dismissed pursuant to Rule 4(m).           See Order (doc. no.

22).     Plaintiff did not respond to the order to show

cause.     The court therefore concludes that plaintiff’s

claims against defendant Cruz should be dismissed.

       An appropriate judgment will be entered.

       DONE, this the 5th day of August, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
